15-2771
     Weng v. Yates
                                                                                                  BIA
                                                                                            Poczter, IJ
                                                                                         A205 628 473

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                          CORRECTED SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   25th day of January, two thousand seventeen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            GERARD E. LYNCH,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   JIANQUAN WENG,
14            Petitioner,
15
16                   v.                                                       15-2771
17                                                                            NAC
18   SALLY Q. YATES, UNITED STATES
19   ACTING ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                          G. Victoria Calle, New York, N.Y.
24
25   FOR RESPONDENT:                          Benjamin C. Mizer, Principal Deputy
26                                            Assistant Attorney General; Anthony
27                                            P. Nicastro, Assistant Director;
28                                            Drew Brinkman, Trial Attorney,
29                                            Office of Immigration Litigation,
     1 - Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting Attorney General Sally Q.
     Yates is automatically substituted for former Attorney General Loretta E. Lynch as Respondent.
1                             United States Department of Justice,
2                             Washington, D.C.
3        UPON DUE CONSIDERATION of this petition for review of a

4    Board of Immigration Appeals (“BIA”) decision, it is hereby

5    ORDERED, ADJUDGED, AND DECREED that the petition for review is

6    DENIED.

7        Petitioner Jianquan Weng, a native and citizen of the

8    People’s Republic of China, seeks review of an August 11, 2015,

9    decision of the BIA, affirming a March 6, 2014, decision of an

10   Immigration Judge (“IJ”) denying Weng’s application for asylum,

11   withholding of removal, and relief under the Convention Against

12   Torture (“CAT”).    In re Jianquan Weng, No. A205 628 473 (B.I.A.

13   Aug. 11, 2015), aff’g No. A205 628 473 (Immig. Ct. N.Y. City

14 A.K. Marsh. 6, 2014).     We assume the parties’ familiarity with the

15   underlying facts and procedural history in this case.

16       Under the circumstances of this case, we have reviewed both

17   the IJ’s and BIA’s decisions.       Yun-Zui Guan v. Gonzales, 432

18 F.3d 391, 394 (2d Cir. 2005).        The applicable standards of

19   review are well established.        See 8 U.S.C. § 1252(b)(4)(B);

20   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

21       For asylum applications like Weng’s, governed by the REAL

22   ID Act, the agency may, “[c]onsidering the totality of the

23   circumstances,” base a credibility finding on the plausibility

                                     2
1    of an applicant’s account and inconsistencies and omissions in

2    the applicant’s statements and his witness’s statements and

3    evidence, “without regard to whether” those inconsistencies go

4    “to   the   heart     of    the      applicant’s             claim.”         8    U.S.C.

5    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.                               “We

6    defer . . . to an IJ’s credibility determination unless, from

7    the totality of the circumstances, it is plain that no

8    reasonable fact-finder could make such an adverse credibility

9    ruling.”      Xiu    Xia    Lin, 534 F.3d        at    167.      The      adverse

10   credibility determination rests on substantial evidence.

11         The agency reasonably relied on inconsistencies among

12   Weng’s testimony, statements, and evidence concerning his

13   practice      of     Christianity            in         China.           8        U.S.C.

14   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.                          On direct

15   examination,       Weng    testified        that    he       began     attending      an

16   underground    church      as   an    adult        in    June    2009;       on    cross

17   examination, however, Weng said that he had attended church when

18   he was five or six years old and did so for two years.                              Weng

19   sought to explain the inconsistency by asserting that he “was

20   just a child” who went there to play, that he understood the

21   question to mean when he began attending regularly, and that

22   the attorney for the Department of Homeland Security asked when

                                             3
1    he was introduced to Christianity, not when he began attending

2    an underground church.     The agency reasonably rejected Weng’s

3    explanations.      “A petitioner must do more than offer a

4    plausible explanation for his inconsistent statements to secure

5    relief; he must demonstrate that a reasonable fact-finder would

6    be compelled to credit his testimony.”    Majidi v. Gonzales, 430

7 F.3d 77, 80 (2d Cir. 2005) (quoting Zhou Yun Zhang v. INS, 386

8 F.3d 77, 76 (2d Cir. 2004)).     Moreover, Weng could not state

9    unequivocally whether his siblings attended church.         The IJ

10   reasonably concluded that this called into question whether

11   Weng actually came from a devout family, as he claimed, and

12   suggested that Weng embellished his testimony.    See Majidi, 430
13 F.3d at 80.

14        In addition, the agency reasonably rested the adverse

15   credibility     determination   on   inconsistencies   in   Weng’s

16   description of his purported arrest in China, the only alleged

17   incident of persecution.    See Xian Tuan Ye v. Dep’t of Homeland

18   Sec., 446 F.3d 289, 295 (2d Cir. 2006).   Although Weng testified

19   that, on the day of his arrest, his parents had “some other

20   business” and did not attend church with him, his mother’s

21   letter states that she was out of town on that day.

22        Finally, additional inconsistencies concerning Weng’s

                                      4
1    past practice and his family’s practice of Christianity support

2    the adverse credibility determination.                 See Xiu Xia Lin, 534
3 F.3d at 167.    First, the letter submitted by Weng’s mother did

4    not corroborate Weng’s testimony that his parents attended an

5    underground church until his 2012 arrest, when they began

6    attending a government church.                Moreover, a 2011 official

7    household     register      listed     Weng’s       parents’      religion         as

8    Christianity,       which   conflicts        with    his    claim      that      they

9    practiced Christianity in secret.                  Second, Weng’s testimony

10   and evidence regarding his brother was inconsistent.                              The

11   household register listed Christianity as Weng’s brother’s

12   religion, but Weng testified that only he and his parents

13   practiced Christianity.           Third, the agency also reasonably

14   found Weng not credible regarding his practice of Christianity

15   in   the   United    States.         Weng    and     his    witness        provided

16   inconsistent        testimony     on        this     point.            8     U.S.C.

17   § 1158(b)(1)(B)(iii).           Weng       testified       that   he       and    his

18   childhood friend attend church together in the United States,

19   although they had not recently because his friend was working

20   in Los Angeles.        But the witness testified that he never

21   attended church services with Weng and was working in San Jose.

22   Weng’s     explanations     for      these     inconsistencies             are   not

                                            5
1    compelling.     See Majidi, 430 F.3d at 80.

2         Having questioned Weng’s credibility, the agency did not

3    err in concluding that Weng’s lack of corroborating evidence

4    further undermined his credibility.             See Biao Yang v. Gonzales,

5    496 F.3d 268, 273 (2d Cir. 2007).             Weng has not challenged that

6    finding.

7         Given the multiple inconsistencies identified going both

8    to   past    events   and   to   Weng’s         continuing    practice    of

9    Christianity, as well as the lack of corroboration, we conclude

10   that a “reasonable fact-finder could make such an adverse

11   credibility ruling.”        Xiu Xia Lin, 534 F.3d at 167.                The

12   adverse     credibility     ruling       is     dispositive   of   asylum,

13   withholding of removal, and CAT relief because all three forms

14   of relief are based on the same factual predicate.                 Paul v.

15   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

16        For the foregoing reasons, the petition for review is

17   DENIED.     As we have completed our review, the pending motion

18   for a stay of removal in this petition is DISMISSED as moot.

19                                    FOR THE COURT:
20                                    Catherine O’Hagan Wolfe, Clerk




                                          6